                                                                                            FILED
                                                                                   2020 Feb-26 AM 09:30
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 CARL LANE GREEN,                        )
                                         )
       Plaintiff,                        )
                                         )
 v.                                      )      Case No.: 7:19-cv-00480-KOB-SGC
                                         )
 ALABAMA DEPARTMENT                   OF )
 CORRECTIONS, et al.,                    )
                                         )
       Defendants.                       )

                           MEMORANDUM OPINION
      The magistrate judge filed a report on January 24, 2020, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

may be granted, pursuant to 28 U.S.C. § 1915A(b)(1). (Doc. 14). Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report, and ACCEPTS the recommendation. Therefore, in

accordance with 28 U.S.C. § 1915A(b)(1), this action is due to be dismissed without

prejudice for failing to state a claim upon which relief may be granted.

      A Final Judgment will be entered.
DONE and ORDERED this 26th day of February, 2020.


                           ____________________________________
                           KARON OWEN BOWDRE
                           UNITED STATES DISTRICT JUDGE




                             2
